In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00385-CV

IN THE MATTER OF A.K.                        §     On Appeal from the 323rd District Court

                                             §     of Tarrant County (323-107606-18)

                                             §     April 2, 2020

                                             §     Opinion by Justice Wallach


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s transfer order is

reversed and the case is remanded to the trial court for proceedings consistent with

this opinion.

       It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Mike Wallach_________________
   Justice Mike Wallach